Proceeding pursuant to CPLR article 78 to review so much of a determination of the respondent Public Service Commission, dated August 9, 1976, as permits construction and installation of overhead electric power lines within the Town of Oyster Bay. Determination confirmed insofar as reviewed and proceeding dismissed on the merits, without costs or disbursements. The determination under review is supported by substantial evidence and is not arbitrary, capricious or an abuse of discretion. Hopkins, J. P., Suozzi, Mollen and O’Connor, JJ., concur.